DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harima et al. (US Patent 9,080,639 B2).
Regarding claim 1, Harima et al. (from here on just referred to as Harima) discloses a driving belt and method for assembling the same comprising:

A belt element (see figures 3-6) for a vehicular transmission belt connecting a pair of pulleys to each other and including two annular bands, and a multiplicity of belt elements which are supported by the two annular bands such that the belt elements are arranged side by side in a direction of their thickness annularly along the two annular bands, the belt element comprising a generally trapeziform base portion (6, see figure 3), a head portion (8, see figure 3) having a smaller width dimension (see figure 3) in a direction of width of the annular bands than the base portion (see figure 3), and a connecting 

two slots (see figure 3) for engagement with the respective two annular bands defined by the base portion, the head portion, and the connecting portion (see figure 3);

the base portion has an edge (considered front edge of 18 as shown in figure 3, and/or considered the left edge of 18c as shown in figure 5) extending in a direction of width (see figure 3) of the belt element, the edge including a first edge (considered the edge of 18c, as shown in figure 5, that is inward of the width ends of the head portion) functioning as a fulcrum of the belt element (see figure 4) upon rocking of the belt element relative to an abutting belt element (see figure 4), and second edges (considered the left upper corner edges of 18, one of which is shown in figure 5) located outwardly of the widthwise ends of the head portion (see figure 3);

the base portion has a smaller thickness on an inner side of the edge (see figure 4) as seen with respect to loops of the annular bands, than on an outer side of the edge as seen with respect to the loops (see figure 4); 

the second edges are formed so as to be located nearer to the head portion than the first edge (as the second edges located at the left upper corner of 18, as shown in figure 5, are nearer to the head portion than the first edge located at 18c, as shown in figure 5); and the first edge and the second edges are formed substantially continuously in the direction of the width of the base portion (The first edge and second edges are formed substantially continuously in the direction of width of the base portion, as there is no spacing separating the first edge and second edges.  See figure 3 and Annotated figure below).  Also, see annotated figure below.


    PNG
    media_image1.png
    500
    648
    media_image1.png
    Greyscale


Regarding claim 2, Harima further shows wherein the base portion has the same thickness at the first edge and the second edges (the thickness from the left upper corner edge of 18 to the right side of the base 6, and the thickness from the edge of 18c to the right side of the base 6 are the same, as shown in figure 4).
Regarding claim 3, Harima further shows wherein the two slots (see figure 3) are defined by slot-defining surfaces (see figure 3) of the respective base and head portions which are opposed to each other, and opposite slot-defining surfaces (see figure 3) of the connecting portion, and widthwise portions of the two annular bands can extend through the respective two slots, and wherein a fillet (see figure 3) is formed at a corner (see figure 3) between the outer surface of the base portion and each of the opposite side surfaces of the connecting portion (see figure 3), while another fillet (see figure 3) is formed at a corner (see figure 3) between the inner surface of the head and said each side surface of the connecting portion.
Regarding claim 6, Harima further shows wherein a distance (considered the distance from the left upper corners of 18 to the slot-defining surface of the base portion, as shown in figure 4) between the second edges and a slot-defining surface (see figures 4 and 1) of the base portion partially defining the slots is constant (see figure 4) in the direction of width of the base portion.

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.
Applicant argues:

“Harima fails to disclose that the first edge and the second edges are formed substantially continuously in the direction of width of the base portion, as recited in claim 1.” and

“It should be clear from Harima's Fig. 5 that the edge portion 18c and alleged second edges (noted above) are spaced from each other, and are thus not formed substantially continuously in the direction of width of the base portion. Harima’s Fig. 3 illustrates a front view, and it is clear that the edge portion 18c and alleged second edges are spaced from each other. Harima thus fails to disclose all of the features of claim 1.”, see lines page 1 lines 9-10 and page 1 line 15 to page 2 line 2. 

The Examiner respectfully does not agree for the following reason(s).  As shown in figure 5, the edge portion 18c and second edges are connected to each other.  Thus, they are not spaced from each other, as there is no gap between the first edge and the second edges.  As a result, Harima discloses the first edge and second edges formed substantially continuously in the direction of width of the base portion.

Applicant argues:
“Page 7 of the Office Action provides an annotated drawing of Harima's Fig. 3. This drawing illustrates blocks and not edges, and the block for the first edge is clearly drawn above the edge portion 18c. The 

The Examiner respectfully does not agree for the following reason(s).   

First, the blocks of the annotated drawing above are used to show what edges of Harima are being referred to in the Office Action.  Second, the upper end of the block identifying the first edge includes edge portion 18c.  Third, the claimed first edge is broadly claimed and does not preclude an edge of the prior art extending the entire width. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 

Harima et al. (US Patent 9,080,639 B2) is considered the closest prior art reference to the claimed invention of dependent claim 4.

Claim 4 claims:
“wherein a thickness of a part of the base portion located inwardly of the edge as seen with respect to the loops of the annular bands continuously decreases as this part extends inwardly from the edge, and the base portion has a first inclined surface extending inwardly from the first edge as seen with respect to the loops of the annular bands, and second inclined surfaces extending inwardly from the second edges as seen with respect to the loops of the annular bands, the first inclined surface and the second inclined surfaces have respective first and second angles of inclination which are equal to each other.”

Also, see figures 4-5 of the application.

(considered the prior art of record) does not disclose nor would be obvious to the limitation of “wherein a thickness of a part of the base portion located inwardly of the edge as seen with respect to the loops of the annular bands continuously decreases as this part extends inwardly from the edge, and the base portion has a first inclined surface extending inwardly from the first edge as seen with respect to the loops of the annular bands, and second inclined surfaces extending inwardly from the second edges as seen with respect to the loops of the annular bands, the first inclined surface and the second inclined surfaces have respective first and second angles of inclination which are equal to each other.”, in conjunction with the limitations of independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/